Allowability Notice
Statement of Reasons for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Pending claims 1-37  are allowed.
Following are the examiner's reasons for allowance: 
Claims 1-36 were allowed in the previous office action mailed 06/18/2021.  One or more reasons for allowance were briefly noted as well.  Independent claim 37 was rejected under 35 U.S.C 101.  Applicants have amended the claim to overcome the 101 rejection. 
Claim 37 is allowed for the same or similar reasons as previously noted for independent claims 1 and 19. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bill Nealon whose telephone number is (571) 270-7795.  The examiner can normally be reached on Mon.-Fri. from 9:00-5:30.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Jinsong Hu, can be reached on (571) 272-3965.  The fax phone number for the organization where this application or 

/WILLIAM NEALON/Primary Examiner, Art Unit 2643